department of the treasury internal_revenue_service washington d c government entities division number release date date contact person identification_number telephone number employer dentification number set-eo rat xox xrook xxookk uniform issue list legend xxxxxx a b xxxxxx xxxkxx go d xxxxxk e xox e xxxxkk xxxkkk g ho xxxxxk xxxxkk xxkxxk t xxxxxk s xxxxxx xxxxxk xxkkxk uo dear this is in response to your ruling_request conceming the tax consequences of your proposed termination and transfer of assats to a an organization described in sec_501 of the intemai revenua gode the code facts you are an organization described in sec_501 of the code and distribute supplemental unemployment and related benefits pursuant to the terms of b was established xxxxxk pursuant to a collective bargaining agreement between c amended several times you have been funded by the plan sponser c d and g and provide supplamental unemployment and related benefits to employees represented by f and emplayed by g or g under the terms of b you consist of two funds fund a funded benefits for employees hired before and fund funded benefits for employeas hired on or after e and and g and has been d d and d also provide group medical benefits to f under h h is an unfunded self- insured arrangement sponsored by c and d benefits under h are currently paid for from the employer's general assets and employee contributions since g and earlier c d and f recognized that the ability of c and d's competitors to negotiate less costly labor agreements allowed those competitors to undercut c and d in the marketplace this recognition led to labor negotiations between g d and f asa result of these labor negotiations an agreement was reached under which all employer contributions to you would cease and you wauld be phased out the agreement originally provided for ‘employer contributions and benefits payable from funds a and b to cease on r a new fund fund c would be created and dollar_figures would be transferred from fund b to fund c ont benefits would be paid from fund c until that fund was exhausted according to the agreement your liability for benefits will be guaranteed because the terms of the agreement cap the kablities at the amount in fund c the assets remaining in funds a and b would be retumed to the company subsequent to all of the above conditions you would be terminated however because of the presence of a possibie reversion as dealt with under sec_4976 of the code the agreement was amended after it was effective on u c d and f created an addendum to the original agreement the addendum provided that the remaining funds in funds a and b will be transferred to a separate veba trust a a is described in sec_501 c of the code the funds in a would be used to pay medical benefits for union represented employees after your funds are exhausted you may terminate rulings requested you have requested the following rulings the transfer of assets from you to a and your subsequent termination will not adversely effect your exempt status under sec_501 the transfer of surplus assets ftom you to a will not be treated as a disqualified_benefit under sec_4976 of the code law sec_501 c a of the code provides for the exemption from federal_income_tax of a_trust or trusts forming part of a plan providing for the payment of supplemental_unemployment_compensation_benefits if under the pian itis impossible at any time priar to the satisfaction of all abilities with respect to employees under the plan for any part of the corpus or income to be xxkkxk within the taxable_year or thereafter used for or diverted to any purpose other than the providing of supplemental_unemployment_compensation_benefits sec_4976 of the code imposes an excise_tax on an employer equal to percent of any disqualified_benefit provided by an employer-maintained welfare_benefit_fund sec_4976 of the code defines a disqualified_benefit as any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_1 c -1 a of the income_tax regulations provides in part that the trust must be a part of a plan which provides that the corpus and income of the trust cannot before the satisfaction of all iabllties to employees covered by the plan be used for or diverted to any purpese other than the providing of supplemental_unemployment_compensation_benefits sec_1 c -2 d of the regulations provides generally that a plan providing for the payment of supplemental_unemployment_compensation_benefits contemplates a permanent as distinguished from a temporary program the abandonment of the pian for any reason other than a business necessity within a few years after it has taken effect will be evidence that the plan from its inception was net a bona_fide program furthermore whether or not a particular plan constitutes a permanent arrangement will be determined by all of the surrounding facts and circumstances however it is immaterial that a collective bargaining agreement provides that a or that the plan provides that the assets remaining in the trust after the plan may be modified satisfaction of all liabilities under the plan may be retumed to the employer revrul_81_68 1981_9_irb_47 deals with a_trust that was created to administer a supplemental unemployment benefit plan in accordance with the terms of a collective bargaining agreement entered into between a corporation and a union the trust had been in existence jong enough to satisfy the permanency requirements in sec_1 -2 d of the regulations furthermore the trust was only to be terminated and remaining assets distributed to covered employees after all of the liabilities of the trust had been satisfied the ruling stated that the termination of the trust and the distribution of the remaining assets of the trust to the employees covered by the plan after the satisfaction of all abilities of the trust will not result in disqualification of its exempt status under sec_501 of the code analysis sec_501 c provides for tax exemption from federal_income_tax of a_trust or trusts forming a plan to provide for the payment of supplemental_unemployment_compensation_benefits a requirement of maintaining exemption under sec_501 is that it is impossible at any time prior to the satisfaction of all liabilities with respect to employees under the plan for the corpus or income to be used for any purpose other than for the provision of supplemental_unemployment_compensation_benefits the plan described in sec_501 must be a permanent and not a temporary program xxxxxk based upon the information presented you satisfy the permanency requirements of sec_1 c -2 c of the regulations because you have been in existence for a considerable pericd time and you are only being discontinued because c and d being undercut by competitors due to those competitors’ ability to negotiate less costly labor contracts furthermore you will maintain exemption under sec_501 because c d and f agreed to limit your liability to the assets in fund c thus your liabilties are guaranteed and you will transfer excess_assets your transfer of excess_assets to a for the purpose of paying medical benefits to employees of c and d under a healthcare plan is in effect a distribution of remaining assets to employees of c and d and will not affect your exempt status see also revrul_81_68 your transfer of excass assets to pay for medical benefits for employees of c and not be a disqualified_benefit under sec_4976 c of the code because the funds are being transfesred to pay another type of welfare_benefit and being used for the benefit of the amployees therefore there will be no imposition of excise_tax to c and d will rulings based on the information submitted we rule as follows the transfer of assets from you to a and your subsequent termination will not adversely effect your exempt status the transfer of surplus assets fram you to a will not be treated as a disqualified_benefit under sec_4976 b c of the gode this ruling is based on the understanding that there will be no material changes in the facts upon which it is based we express no opinion as to the tax consequences of the proposed transaction under any ather section of the code pursuant to a power_of_attorney on file in this office a copy of this jetter is being sent to your authorized representatives a copy of this letter should be kept in your permanent records this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used of cited by others as precedent xxxxkk if there are any questions about this ruting please contact the person whose name and telephone number are shown in the heading of this letter sincerely manager exempt_organizations technical group enclosure notice
